        Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


   STATE DEFENDANTS’ REQUEST FOR STATUS CONFERENCE

      Defendants Secretary of State Brad Raffensperger, State Election

Board, and State Election Board Members (collectively, “State Defendants”)

request a status conference with the Court to address the current Scheduling

Order [Doc. 418] in this case and to obtain direction from the Court related to

the preservation and decertification of the DRE/GEMS voting system.

      This Court entered a Scheduling Order [Doc. 418] on June 21, 2019,

which set the close of fact discovery on November 15, 2019, the deadline for

opening expert reports on November 22, 2019, and required the parties to be

trial ready in January 2020. Discovery on Plaintiffs’ claims about the

DRE/GEMS system has now closed, and no expert reports have been filed. In

light of the Amended and Supplemental Complaints filed by Plaintiffs [Docs.

627, 628] and the various motions pending before the Court, trial readiness in
        Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 2 of 6




January 2020 is doubtful. Accordingly, State Defendants request that the

Court remove this case from the January trial calendar.

      In addition to scheduling, State Defendants believe a status conference

is needed to discuss the preservation of the DREs, GEMS, and other voting

equipment referenced in the Court’s recent Order [Doc. 668]. The Court

ordered State Defendants “to preserve all GEMS servers, DREs, memory

cards, AccuVote scanners, and Express Poll books until further order of the

Court in the event a forensic examination is deemed necessary at some point

for purposes of this litigation.” [Doc. 668 at 3.] Requiring State Defendants

to warehouse and preserve all of the old voting equipment (numbering in the

tens of thousands of DREs alone), even after decertification by the Secretary

of State, creates practical and logistical problems as well as additional cost to

state taxpayers.

      Due to this litigation, State Defendants’ vendor has preserved the old

election equipment collected to date.1 However, State Defendants are

concerned that preserving all of the equipment for an indefinite amount of

time will result in a shortage of storage space, which could cause a delay in


1State Defendants will not seek to reinstate the use of DRE/GEMS system
through any appeal of this Court’s August 15 injunction order, although State
Defendants may appeal other aspects of that order after a final judgment is
entered in this case.

                                       -2-
        Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 3 of 6




implementing the new BMDs. After the filing of [Doc. 616], State Defendants

continued to work on the implementation process for BMDs. Part of that

further planning involved what to do with the old election equipment after it

was collected.

      It has been State Defendants’ plan to seek approval by the Court to

allow the Secretary of State’s vendor to proceed with securely recycling the

old election equipment after the equipment is decertified. The Secretary of

State’s Office has issued an Official Election Bulletin to county election

officials about preserving old voting equipment due to pending litigation and

the State’s intention for the vendor to recycle the old voting equipment upon

approval from this Court to proceed.2 In light of the Court’s recent Order,

State Defendants believe that it is necessary to raise this issue now and

obtain direction from the Court.

      Respectfully submitted this 27th day of November, 2019.


                               /s/ Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com

2 A copy of the Official Election Bulletin issued to the county election officials
is attached as Exhibit A.

                                        -3-
Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 4 of 6




                     Carey A. Miller
                     Georgia Bar No. 976240
                     cmiller@robbinsfirm.com
                     Kimberly Anderson
                     Georgia Bar No. 602807
                     kanderson@robbinsfirm.com
                     Alexander Denton
                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Brian E. Lake
                     Georgia Bar No. 575966
                     blake@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: (678)336-7249

                     Counsel for State Defendants




                             -4-
        Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 5 of 6




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ REQUEST FOR STATUS

CONFERENCE has been prepared in Century Schoolbook 13, a font and

type selection approved by the Court in L.R. 5.1(B).


                              /s/ Vincent R. Russo
                              Vincent R. Russo




                                      -5-
        Case 1:17-cv-02989-AT Document 669 Filed 11/27/19 Page 6 of 6




                        CERTIFICATE OF SERVICE


      I hereby certify that on this day, I electronically filed the foregoing

STATE DEFENDANTS’ REQUEST FOR STATUS CONFERENCE with

the Clerk of Court using the CM/ECF system, which will automatically send

counsel of record e-mail notification of such filing.


      This 27th day of November, 2019.


                               /s/ Vincent R. Russo
                               Vincent R. Russo




                                        -6-
